Citation Nr: 1525858	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  At that time, the Veteran submitted evidence with a waiver of RO jurisdiction.  The record was also held open for 60 days and in June 2015, the Veteran submitted additional medical evidence.  

At the travel board hearing, the representative clarified that the claim for an eye condition was isolated to the left eye.  Accordingly, the Board has phrased the issue as such.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims folder and finds that additional development is needed concerning this appeal.  See 38 C.F.R. § 3.159(c) (2014).  

A September 2009 VA memo indicates that there were no CAPRI (VA) records available for review.  At the April 2015 hearing, the Veteran reported that he was now enrolled at the VA Medical Center in Iowa City and was receiving treatment there.  Thus, VA records must be obtained.  

Residuals of a neck injury

Information of record indicates that the Veteran receives chiropractic treatment for his neck.  He should be provided an opportunity to submit these records or an authorization for release.  

A cervical spine disability was not noted at enlistment and the Veteran is presumed sound.  See 38 C.F.R. § 3.304(b) (2014).  Review of service treatment records shows that the Veteran was seen in July 1967 with pain in the cervical region.  A history of a whiplash injury at age 16 was noted.  X-rays of the cervical spine were negative.  In March 1969, the Veteran was seen with pain in the paracervical musculature for one month.  He was again noted to have had whiplash prior to service.  Objectively, there was minimal muscle spasm.  The Veteran's spine was reported as normal at separation in May 1969.

At the hearing, the Veteran testified that wearing a heavy helmet and flak jacket in Vietnam caused neck pain.  He reported that since discharge his neck has bothered him off and on.  He submitted statements from his brother and sister-in-law which note that he has had neck pain since he returned home from service.  

A May 2015 statement from Dr. K. K. indicates that the Veteran "had existing neck pain that was worsened while in the military due to wearing a heavy metal helmet and flak jacket."  

An April 2015 record from Midwest Orthopaedic Center includes an impression of multilevel cervical spondylosis.  The examiner stated that it was "possible that when he was in Vietnam that the certain helmets they had to wear did cause him to have some neck pain.  I think the flak jackets might have also contributed to some of his symptoms."  

On review, the Veteran was seen for complaints of neck pain during service.  There is evidence of current cervical spine disability and medical evidence suggests a relationship between service and current disability.  There is also suggestion of preexisting disability.  As such, a VA examination and opinion are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left eye disability

In his July 2009 claim, the Veteran reported that his eye condition began in 1991 and that he saw a specialist out of St. Louis.  He should be provided an opportunity to identify this provider and submit these records or an authorization for release.  

At the travel board hearing, the representative stated that based on the Veteran's internet research, he determined that he has "central serous renalpathy" which he believes was caused by exhaust fumes and tear gas in Vietnam.  He indicated his eye has been bothering him off and on since service.  

Service treatment records show that on the reports of medical history completed at enlistment and separation, the Veteran reported eye trouble and that he wore glasses or contacts.  On separation examination in May 1969, the eyes were reported as normal with 20/20 vision.  

On review, the Veteran is competent to report eye irritation or problems during service and continuing to date, but he is not competent to diagnose his eye condition as that requires special medical training.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Considering the Veteran's testimony, the Board finds that a VA examination is warranted.  See McLendon.  

Lung disability

Service treatment records show that the Veteran reported shortness of breath on enlistment in July 1966.  Lungs and chest were normal on clinical evaluation.  On separation examination in May 1969, the lungs were again reported as normal and his chest x-ray was negative.  

In his July 2009 claim, the Veteran reported the onset of a lung condition in 2009.  Review of private medical records shows he was hospitalized for community acquired pneumonia with sepsis in May 2009.  A possible chronic obstructive pulmonary disease (COPD) component was noted.  

At the hearing, the Veteran indicated he thought his COPD was due to tear gas, etc.  He testified that he smoked from the mid 1960's to 1993.  

A May 2015 statement from the Illinois Lung Institute indicates that the Veteran was seen for initial consultation in April 2015 for worsening dyspnea and a history of severe pneumonia.  The physician stated that "[g]iven the patient history, the probability that Agent Orange and other exposures during his time while in the [Army] stationed in Vietnam, are contributing factors to the ongoing breathing problems."  

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Given the above statement, the Board finds that a VA examination is needed.  See McLendon.  

Bilateral hearing loss

In his July 2009 claim, the Veteran reported treatment at Spoon River Hearing Services.  He should be provided an opportunity to submit these records or an authorization for release.  

The Veteran contends that he has current hearing loss related to military noise exposure.  Evidence of record shows that the Veteran served in Vietnam and that his military occupational specialty (MOS) was cargo handler.  The Board concedes in-service acoustic trauma.  Audiometric findings were not recorded at separation.  

The Veteran underwent a VA examination in January 2010.  Physical examination revealed a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  The examiner provided the following opinion: 

Given the lack of evidence of hearing loss during his military service or prior to his report of first obtaining amplification in the mid 1990's, it is less likely than not that his hearing loss is related to noise exposure during his military service.  

At the hearing, the Veteran submitted statements from his brother and sister-in-law which indicate he has had hearing problems since returning from service.  A May 2015 statement from Dr. K. K. indicates that "[p]er the patient he has hearing loss, which started while he was in military service in Germany."

On review, the VA opinion does not appear to consider the lay evidence of record and it appears to be based primarily upon the absence of a hearing loss disability during service.  The Board notes, however, that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim and that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

On review, the Board finds that an addendum opinion is needed.  This opinion should consider the lay contentions and should also be supported by adequate rationale.  




Tinnitus

In his July 2009 claim, the Veteran reported treatment for tinnitus at the Colmer Clinic.  He should be provided an opportunity to submit these records or an authorization for release.  

The January 2010 VA examination indicates that the Veteran first reported noticing tinnitus in 1989.  The examiner provided the following opinion:

Given the lack of evidence of tinnitus during his military service or in the years since that time, as well as his report of onset being 20 years after separation, it is less likely than not that his tinnitus is related to noise exposure during his military service.  

On review, this opinion is inconsistent with other evidence of record and appears to be based on inaccurate facts.  That is, in his July 2009 claim, the Veteran reported tinnitus beginning in 1969 and at the hearing, he testified that he noticed buzzing in the ears after close proximity to explosions and that he has had tinnitus since discharge.  Additional opinion is needed which considers the Veteran's lay contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Iowa City, Iowa, and any associated outpatient clinics, for the period from September 2009 to the present.  

2.  Contact the Veteran and ask him to identify any chiropractic treatment for his claimed neck disability.  He should be asked to complete an authorization for release of such records or he may submit the records himself.  


3.  Contact the Veteran and ask him to identify the "eye specialist out of St. Louis".   He should be asked to complete an authorization for release of such records or he may submit the records himself. 

4.  Contact the Veteran and ask him to submit authorizations for release of records from Spoon River Hearing Services and the Colmer Clinic.  He may also submit the records himself. 

5.  Request any properly identified records in accordance with 38 C.F.R. § 3.159(c)(1), (2).  

6.  Thereafter, schedule the Veteran for a VA spine examination to determine the nature and etiology of claimed residuals of a neck injury.  The electronic claims folder must be available for review.  

The examiner is requested to identify all disorders of the cervical spine and to respond to the following questions.  

(a) Did a cervical spine disability clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service?  

In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  

(b) If a cervical spine disability clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

(c) If a cervical spine disability did NOT clearly and unmistakably exist prior to service, is it at least as likely as not that any current cervical spine disability is directly related to active service or events therein.

A complete rationale should be provided for any opinion offered.  The examiner is advised that the Veteran is competent to report in-service injuries and symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

6.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of claimed left eye disability.  The electronic claims folders must be available for review.  

The examiner is requested to identify all current left eye disabilities and for each disability, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during his period of service.  

If the Veteran has a left eye disability that is not a congenital or developmental defect or refractive error, is it at least as likely as not that such disability is related to active service or events therein, to include exposure to exhaust fumes and other irritants. 

A complete rationale should be provided for any opinion offered.  The examiner is advised that the Veteran is competent to report in-service injuries and symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed lung disability.  The electronic claims folder must be available for review.  

The examiner should identify all lung disorders and for each disorder indicate whether it is at least as likely as not related to active service or events therein, to include herbicide exposure.  

In making this determination, the examiner should discuss the impact of the Veteran's smoking history and should note that to the extent any currently diagnosed respiratory disability is related to smoking during service, the provisions of 38 U.S.C.A. § 1103 (West 2014) prohibit granting service connection for a disability as a result of disease or injury attributed to the use of tobacco products during active service. 

The examiner is further advised that service connection can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.

The examiner must provide a complete rationale for any opinion offered.  

8.  Return the January 2010 VA audiometric examination for addendum.  If the January 2010 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner.  The electronic claims folder must be available for review.

The examiner is requested to again review the record and to provide an addendum opinion as to whether current bilateral hearing loss and/or tinnitus are at least as likely as not related to in-service noise exposure.  

In making this determination, the examiner is advised that the absence of a hearing loss disability for VA purposes during service is not always fatal to a service connection claim and that a negative opinion based solely on the absence of documented in-service hearing loss is not considered adequate.

The examiner is further advised that the Veteran is competent to report the onset of hearing loss difficulties and tinnitus beginning during service and continuing to date and the lay contentions must be considered.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale for any opinion expressed must be provided. 

9.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




